[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Siltstone Servs., L.L.C. v. Guernsey Cty. Community Dev. Corp., Slip Opinion No. 2022-Ohio-
4659.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.




                         SLIP OPINION NO. 2022-OHIO-4659
        SILTSTONE SERVICES, L.L.C., APPELLEE, v. GUERNSEY COUNTY
   COMMUNITY DEVELOPMENT CORPORATION ET AL., APPELLANTS; ET AL.,
                                      APPELLEES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
   may be cited as Siltstone Servs., L.L.C. v. Guernsey Cty. Community Dev.
                     Corp., Slip Opinion No. 2022-Ohio-4659.]
Court of appeals’ judgment affirmed on the authority of Siltstone Resources, L.L.C.
        v. Ohio Pub. Works Comm. and Ohio Pub. Works Comm. v. Barnesville.
(No. 2020-1093―Submitted December 23, 2022―Decided December 27, 2022.)
             APPEAL from the Court of Appeals for Guernsey County,
                         No. 19CA000047, 2020-Ohio-3877.
                                 _________________
        {¶ 1} The judgment of the court of appeals is affirmed on the authority of
Siltstone Resources, L.L.C. v. Ohio Pub. Works Comm., ___ Ohio St.3d ___, 2022-
Ohio-483, ___ N.E.3d ___, and Ohio Pub. Works Comm. v. Barnesville, ___ Ohio
St.3d ___, 2022-Ohio-4603, ___ N.E.3d ___.                Appellant Guernsey County
                               SUPREME COURT OF OHIO




Community Development Corporation’s proposition of law No. III is dismissed as
having been improvidently accepted.
          O’CONNOR, C.J., and FISCHER, DONNELLY, STEWART, and BRUNNER, JJ.,
concur.
          KENNEDY, J., dissents and for the reasons set forth in her dissenting opinion
in Barnesville, would reverse the court of appeals’ judgment and would reinstate
the trial court’s judgment.
          DEWINE, J., dissents and would reverse the court of appeals’ judgment and
would reinstate the trial court’s judgment.
                                 _________________
          Dave Yost, Attorney General, Benjamin M. Flowers, Solicitor General,
Samuel C. Peterson, Deputy Solicitor General, and Rachel Huston and Caroline
Mills, Assistant Attorneys General, for appellee Ohio Public Works Commission.
          Kohrman, Jackson & Krantz, L.L.P., and Maribeth Meluch; and Hanlon,
McCormick, Schramm, Bickford & Schramm Co., L.P.A., Erik A. Schramm, and
Kyle W. Bickford, for appellant Guernsey County Community Development
Corporation.
          Pelini, Campbell & Williams, L.L.C., Craig G. Pelini, and Paul B. Ricard,
for appellants Synergy Land Company, L.L.C., and Whispering Pines Land
Company, L.L.C.
          Bricker & Eckler, L.L.P., Matthew W. Warnock, Christine Rideout Schirra,
Kara H. Herrnstein, and Aaron M. Bruggeman, for appellant Gulfport Energy
Corporation.
                                 _________________




                                            2